This cause having heretofore been submitted to the Court upon transcript of the record of the judgment herein and briefs of counsel for the respective parties and the Court having heard oral argument of counsel for defendant in error, and oral argument being waived by counsel for plaintiff in error, and the record having been inspected, cited authorities examined, and the Court now being advised of its judgment to be given in the premises, it seems to the Court that there is no error in said final judgment; it is therefore considered, ordered and adjudged by the Court that the said judgment of the circuit court be and the same is hereby affirmed.
Affirmed.
  BROWN, C. J., WHITFIELD, BUFORD and CHAPMAN, JJ., concur. *Page 447